DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/03/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-13 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-9 and 14 of prior U.S. Patent No. 10,718,633 This is a statutory double patenting rejection.

Instant application 16/925,901
US Patent 10,718,633
A system, comprising: 
a rotatable driving shaft extending along a rotation axis; 



a magnet coupled to the rotatable driving shaft, the magnet module configured to generate a magnetic field that rotates as the rotatable driving shaft rotates about the rotation axis; 

a magnetic field sensor positioned in the magnetic field and configured to sense a rotation of the magnetic field in response to a rotation of the rotatable driving shaft, wherein the magnetic field sensor is configured to generate an angle sensor signal based on an orientation angle of the magnetic field, the angle sensor signal comprising angular values that represent an absolute orientation angle of the rotatable driving shaft; 

a memory storing a mapping of patterned signal values to a plurality of angular values; 

electronic circuitry configured to generate, based on the angular values and the stored mapping, a patterned signal; 

and a signal generator circuit configured to generate a signal representing the absolute orientation angle of the rotatable driving shaft based on the angle sensor signal, 

wherein the signal representing the absolute orientation angle and the patterned signal are generated independently of each other from the angle sensor signal.
1. A system, comprising: 
a rotatable driving shaft extending along a rotation axis, wherein the rotatable driving shaft is one of a shaft of a transmission of a vehicle, a shaft of a brushless DC motor, or a shaft of a wheel axle of a vehicle; 

a magnet coupled to the rotatable driving shaft, the magnet module configured to generate a magnetic field that rotates as the rotatable driving shaft rotates about the rotation axis; 

a magnetic field sensor positioned in the magnetic field and configured to sense a rotation of the magnetic field in response to a rotation of the rotatable driving shaft, wherein the magnetic field sensor is configured to generate an angle sensor signal based on an orientation angle of the magnetic field, the angle sensor signal comprising angular values that represent an absolute orientation angle of the rotatable driving shaft; 

a memory storing a mapping of patterned signal values to a plurality of angular values; 

electronic circuitry configured to generate, based on the angular values and the stored mapping, a patterned signal; 

a signal generator circuit configured to generate a signal representing the absolute orientation angle of the rotatable driving shaft based on the angle sensor signal, 

wherein the signal representing the absolute orientation angle and the patterned signal are generated independently of each other from the angle sensor signal; 
and a mode selection circuit configured to receive the 
























a mode selection circuit configured to receive the patterned signal as a first signal and the signal representing the absolute orientation angle of the shaft as a second signal, and output the first signal or the second signal based on a mode selection signal.
1. A system, comprising: a rotatable driving shaft extending along a rotation axis, wherein the rotatable driving shaft is one of a shaft of a transmission of a vehicle, a shaft of a brushless DC motor, or a shaft of a wheel axle of a vehicle; a magnet coupled to the rotatable driving shaft, the magnet module configured to generate a magnetic field that rotates as the rotatable driving shaft rotates about the rotation axis; a magnetic field sensor positioned in the magnetic field and configured to sense a rotation of the magnetic field in response to a rotation of the rotatable driving shaft, wherein the magnetic field sensor is configured to generate an angle sensor signal based on an orientation angle of the magnetic field, the angle sensor signal comprising angular values that represent an absolute orientation angle of the rotatable driving shaft; a memory storing a mapping of patterned signal values to a plurality of angular values; electronic circuitry configured to generate, based on the angular values and the stored mapping, a patterned signal; a signal generator circuit configured to generate a signal representing the absolute orientation angle of the rotatable driving shaft based on the angle sensor signal, 

a mode selection circuit configured to receive the patterned signal as a first signal and the signal representing the absolute orientation angle of the shaft as a second signal, and output the first signal or the second signal based on a mode selection signal.

the signal generator circuit is configured to generate a signal representing an angular speed of the rotatable driving shaft based on the angular values; and the mode selection circuit configured to receive the signal representing the angular speed of the rotatable driving shaft as a third signal, and output the first signal, the second signal, or the third signal based on the mode selection signal.
2. The system of claim 1, wherein: 
the signal generator circuit is configured to generate a signal representing an angular speed of the rotatable driving shaft based on the angular values; and the mode selection circuit configured to receive the signal representing the angular speed of the rotatable driving shaft as a third signal, and output the first signal, the second signal, or the third signal based on the mode selection signal.
4. The system of claim 1, wherein: the signal generator circuit is configured to generate a signal representing an angular speed of the rotatable driving shaft based on the angular values.
2. The system of claim 1, wherein: the signal generator circuit is configured to generate a signal representing an angular speed of the rotatable driving shaft based on the angular values; and the mode selection circuit configured to receive the signal representing the angular speed of the rotatable driving shaft as a third signal, and output the first signal, the second signal, or the third signal based on the mode selection signal.
wherein the magnetic field sensor is rotationally fixed with respect to the magnet.
3. The system of claim 1, wherein the magnetic field sensor is rotationally fixed with respect to the magnet.
6. The system of claim 1, wherein the magnetic field sensor is configured to unambiguously sense the orientation angle of the magnetic field in the range from 0° to 360°.
4. The system of claim 1, wherein the magnetic field sensor is configured to unambiguously sense the orientation angle of the magnetic field in the range from 0° to 360°.
7. The system of claim 1, wherein the electronic circuitry is further configured to generate, depending on the sensed orientation angle, a further signal that represents a rotation angle of the rotatable driving shaft in the range from 0° to 360°
5. The system of claim 1, wherein the electronic circuitry is further configured to generate, depending on the sensed orientation angle, a further signal that represents a rotation angle of the rotatable driving shaft in the range from 0° to 360°
8. The system of claim 1, wherein the magnet is selected from the group comprising: a diametrically magnetized magnetic pill, a flat element radially extending with respect to an axis of the rotatable driving shaft, and a disc-shaped element forming a magnetic dipole, wherein one half of the disc forms the magnetic north pole and the other half of the disc forms the magnetic south pole.
14. The system of claim 10, wherein the magnet is selected from the group comprising: a diametrically magnetized magnetic pill, a flat element radially extending with respect to an axis of the rotatable driving shaft, and a disc-shaped element forming a magnetic dipole, wherein one half of the disc forms the magnetic north pole and the other half of the disc forms the magnetic south pole.
9. The system of claim 1, wherein the rotatable driving shaft is one of a shaft of a transmission of a vehicle, a shaft of a brushless DC motor, or a shaft of a wheel axle of a vehicle.
1. A system, comprising: a rotatable driving shaft extending along a rotation axis, wherein the rotatable driving shaft is one of a shaft of a transmission of a vehicle, a shaft of a brushless DC motor, or a shaft of a wheel axle of a vehicle; a magnet coupled to the rotatable driving shaft, the magnet module configured to generate a magnetic field that rotates as the rotatable 
wherein: the electronic circuitry is configured to receive the angle sensor signal and generate the patterned signal based on the angular values of the angle sensor signal received at the electronic circuitry; and the signal generator circuit is configured to receive the angle sensor signal and generate the signal representing the absolute orientation angle of the rotatable driving shaft based on the angle sensor signal received at the signal generator circuit.
wherein: the electronic circuitry is configured to receive the angle sensor signal and generate the patterned signal based on the angular values of the angle sensor signal received at the electronic circuitry; and the signal generator circuit is configured to receive the angle sensor signal and generate the signal representing the absolute orientation angle of the rotatable driving shaft based on the angle sensor signal received at the signal generator circuit.
wherein: the signal generator circuit is configured to receive the angle sensor signal and generate the signal representing the angular speed of the rotatable driving shaft based on the angular values of the angle sensor signal received at the signal generator circuit.
7. The system of claim 6, wherein: the signal generator circuit is configured to receive the angle sensor signal and generate the signal representing the angular speed of the rotatable driving shaft based on the angular values of the angle sensor signal received at the signal generator circuit.
12. The system of claim 11, wherein the signal representing the angular speed of the rotatable driving shaft and the patterned signal are generated independently of each other.
8. The system of claim 7, wherein the signal representing the angular speed of the rotatable driving shaft and the patterned signal are generated independently of each other.
13. The system of claim 10, wherein the patterned signal comprises a plurality of pulses, wherein each pulse has a different duty cycle based on the stored mapping.
9. The system of claim 6, wherein the patterned signal comprises a plurality of pulses, wherein each pulse has a different duty cycle based on the stored mapping.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shoemaker et al. (US 2013/0238278) discloses a similar sensing system comprising a magnet disposed on a shaft, a magnetic field sensor, a memory and electronic circuitry. 
Moench (US 5,705,748) discloses a mapping of signal patterned values to angular values, 
Grai et al. (US 2007/0244623) discloses a mode selection circuit configured to receive signals and outputting a first or second signal based on a mode selection signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER MORAZA/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834